DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (US 7,938,446 B2).
Regarding claim 1, Schmitt et al. disclose a reinforcement (Fig. 2, A, A1 and 4-7 reproduced below) extending in a front-back direction of a vehicle (Fig. 1, 1), for connecting a rear side member (Fig. 3, S and 3 reproduced below) and a center pillar (Fig. 7, 20) above a rocker (Fig. 7 illustrates element 20 above a rocker element), wherein the rear side member (S & 3) is located further downward with respect to a lower end of the center pillar, and a front end portion (Fig. 2, 4a and 5a) of the reinforcement contacts the center pillar and is connected to the center pillar (col. 3 ln. 53-55 describes “Free ends 4a and 5a of the lateral stays 4, 5 are connected both to the B pillar 20 and to the rollover protection device 2”, i.e. the front end portion contacts the center pillar 20).
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    528
    580
    media_image1.png
    Greyscale





Regarding claim 7, Schmitt et al. disclose wherein the rear side member (Fig. 3, S and 3) is connected to a rear end portion of a rocker of the convertible vehicle, and the intermediate connecting member is connected to a rear wheel well of the convertible vehicle (Fig. 7).
As to claim 8, Schmitt et al. disclose a reinforcement (Fig. 2, A, A1 and 4-7) extending in a front-back direction of a vehicle, for connecting a rear side member (Fig. 3, S and 3) and a center pillar (Fig. 7, 20) above a rocker (Fig. 7 illustrates element 20 above a rocker element), wherein the reinforcement is separable from the center pillar, and the reinforcement includes a gusset (Fig. 2, 9) connected to the rear side member, a pillar-side member (Fig. 7, 21) connected to the center pillar (Fig. 7, 20), and an intermediate connecting member (Fig. 7, 5) disposed between the gusset and the pillar-side member in the front-back direction of the vehicle and connected to the gusset and the pillar-side member, and along the front-back direction of the vehicle, the gusset is located further rearward with respect to the pillar-side member (Fig. 7 illustrates gusset 9 located further rearward with respect to 21).  
Regarding claim 10, Schmitt et al. disclose wherein a front end portion (Fig. 2, 4a and 5a) of the reinforcement contacts the center pillar and is connected to the center pillar (col. 3 ln. 53-55 describes “Free ends 4a and 5a of the lateral stays 4, 5 are connected both to the B pillar 20 and to the rollover protection device 2”, i.e. the front end portion contacts the center pillar 20).

Claims 1-2, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (US 2010/0225145 A1).
Regarding claim 1, Brunner et al. disclose a reinforcement (Fig. 2, 20) extending in a front-back direction of a vehicle (Fig. 1, 3), for connecting a rear side member (Fig. 2, 24-25 and para. [0026] disclose a “door aperture 5 is bounded at the rear, as viewed in the longitudinal direction of the vehicle, by a B pillar 6”, i.e. Figs. 1-2 illustrate the rear portion of the vehicle such that the elements 50 and 24-25 are considered to be rear side members) and a center pillar (Fig. 1, 6) above a rocker (Fig. 1, 8), wherein the rear side member is located further downward with respect to a lower end of the center pillar, and a front end portion (Fig. 2, 22) of the reinforcement contacts the center pillar and is connected to the center pillar (para. [0030]).
As to claim 2, Brunner et al. disclose wherein the reinforcement (Fig. 2, 20) includes a gusset (Fig. 1, 50) connected to the rear side member (Fig. 2, 24-25), a pillar-side member (Fig. 2, 14) connected to the center pillar (6), and an intermediate connecting member (Fig. 1, 33) disposed between the gusset (50) and the pillar-side member in the front-back direction of the vehicle and connected to the gusset and the pillar-side member (Fig. 1).
Regarding claim 7, Brunner et al. disclose wherein the rear side member (Fig. 2, 24-25) is connected to a rear end portion of a rocker of the convertible vehicle, and the intermediate connecting member is connected to a rear wheel well of the convertible vehicle (Fig. 1).
As to claim 8, Brunner et al. disclose a reinforcement (Fig. 2, 20) extending in a front-back direction of a vehicle (Fig. 1, 3), for connecting a rear side member (Fig. 2, 24-25 and para. [0026] disclose a “door aperture 5 is bounded at the rear, as viewed in the longitudinal direction of the vehicle, by a B pillar 6”, i.e. Figs. 1-2 illustrate the rear portion of the vehicle such that the elements 50 and 24-25 are considered to be rear side members) and a center pillar (Fig. 1, 6) above a rocker (Fig. 1, 8), wherein the reinforcement is separable from the center pillar, and the reinforcement includes a (Fig. 1, 50) connected to the rear side member (Fig. 2, 24-25), a pillar-side member (Fig. 2, 14) connected to the center pillar (6), and an intermediate connecting member (Fig. 1, 33) disposed between the gusset (50) and the pillar-side member in the front-back direction of the vehicle and connected to the gusset and the pillar-side member, and along the front-back direction of the vehicle, the gusset is located further rearward with respect to the pillar-side member (Fig. 1 illustrates gusset 50 located further rearward with respect to 14).  
Regarding claim 10, Brunner et al. disclose wherein a front end portion (Fig. 2, 22) of the reinforcement contacts the center pillar and is connected to the center pillar (para. [0030]).

Allowable Subject Matter
Claim 9 is allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rashidy et al. (US 7,413,240 B2) disclose a vehicle body structure of a convertible vehicle with a reinforcement including a gusset and intermediate connecting member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612